[DO NOT PUBLISH]


          IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                                                            FILED
                     ________________________ U.S. COURT OF APPEALS
                                                     ELEVENTH CIRCUIT
                                                       November 30, 2005
                          No. 05-12918
                                                      THOMAS K. KAHN
                      Non-Argument Calendar               CLERK
                    ________________________

               D. C. Docket No. 05-00694-CV-MHS-1

CHASE HOME FINANCE LLC,

                                                  Plaintiff-Appellee,

                               versus

LUCINA CARRANCO,
and all others,

                                                  Defendant-Third Party-
                                                  Plaintiff-Appellant,

                               versus

STATE COURT OF COBB COUNTY,

                                                  Third Party-Defendant-
                                                  Appellee.

                    ________________________

             Appeal from the United States District Court
                for the Northern District of Georgia
                  _________________________

                        (November 30, 2005)
Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      Lucina Carranco appealed an order to remand a dispossessory action to state

court and award attorney’s fees for Carranco’s improper removal. This court

dismissed the appeal of the order of remand for lack of jurisdiction, but the appeal

of the award of attorney’s fees was permitted to go forward. Because Carranco did

not challenge the award of attorney’s fees in her brief, that argument is considered

waived. See Rowe v. Schreiber, 139 F.3d 1381, 1382 n.1 (11th Cir. 1998).

      In deference to Carranco’s pro se status, even if we liberally construed

Carranco’s brief to address the underlying merits of the award of attorney’s fees,

we would affirm. The standard of review would be for abuse of discretion. Legg

v. Wyeth, __ F.3d __, No. 04-13489 (11th Cir. Oct. 25, 2005). Because Carranco

concedes that the complaint against her did not raise a federal question and

removal was not proper under Georgia v. Rachel, 384 U.S. 780, 792, 86 S. Ct.

1783, 1790 (1966), the district court did not abuse its discretion in awarding

attorney’s fees.

      AFFIRMED.




                                          2